DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.

Response to Arguments
	Applicant’s amended claims and arguments, see REMARKS 02/14/2022, are
persuasive. Therefore, the previous rejections have been withdrawn and the amended
claims are in a condition for allowance.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance:
	Claims 1-20 are allowed.

	The closest prior art of reference is Nackers (US 2018/0372498 A1) which discloses a system and method for determining machine states using sensor fusion and teaches determining the real-time acceleration and angular rate of components from IMUs attached to those components. The data is processed through a Kalman filter via a separate, i.e., from the IMUs, processing unit to determine the state of the component that the IMU is attached to.  

	With respect to claim 1, Nackers taken either individually or in combination other prior art of record fails to teach or suggest: “…receiving, by the first state estimator of the first IMU module, from a second IMU module, ... a state estimation associated with the second component, the second IMU module including a second state estimator that determines the state estimation associated with the second component based at least in part on second data sensed by the second IMU module" and "with the first IMU module combining the first data received from the first IMU module with the state estimation associated with the second component…” (emphasis added) in combination with the remaining elements and features of the claimed invention. It is for those reasons that the Applicant’s invention defines over the prior art of record.

	Claims 10 and 16 are substantially similar to claim 1 and are allowed for the same
reasons as above. Claims 2-9, 11-15, and 17-20 are allowed because they depend from
an allowed claim.

	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662   

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662